Name: Commission Regulation (EC) No 848/2001 of 30 April 2001 fixing the storage aid for unprocessed dried grapes and unprocessed dried figs from the 2000/01 marketing year
 Type: Regulation
 Subject Matter: foodstuff;  plant product;  distributive trades;  economic policy
 Date Published: nan

 Avis juridique important|32001R0848Commission Regulation (EC) No 848/2001 of 30 April 2001 fixing the storage aid for unprocessed dried grapes and unprocessed dried figs from the 2000/01 marketing year Official Journal L 121 , 01/05/2001 P. 0015 - 0015Commission Regulation (EC) No 848/2001of 30 April 2001fixing the storage aid for unprocessed dried grapes and unprocessed dried figs from the 2000/01 marketing yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the market in processed fruit and vegetable products(1), as last amended by Regulation (EC) No 2699/2000(2), and in particular Article 9(8) thereof,Whereas:(1) Article 9(4) of Regulation (EC) No 2201/96 provides for aid to be granted to storage agencies for the quantities of sultanas, currants and dried figs that they buy in and for the actual duration of storage.(2) Article 2 of Commission Regulation (EC) No 504/97 of 19 March 1997 laying down detailed rules for the application of Council Regulation (EC) No 2201/96 as regards the system of production aid for products processed from fruit and vegetables(3), as last amended by Regulation (EC) No 1607/1999(4), lays down the dates of the marketing years.(3) The storage aid for unprocessed dried grapes and unprocessed dried figs from the 2000/01 marketing year should be fixed and, to that end, account should be taken of Article 7 of Commission Regulation (EC) No 1622/1999 of 23 July 1999 laying down detailed rules for applying Council Regulation (EC) No 2201/96 as regards the scheme for the storage of unprocessed dried grapes and unprocessed dried figs(5) and of the fact that the storage aid is to be calculated on the basis of the technical cost of storage and of financing the buying-in price paid for the products.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Processed Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1For products from the 2000/01 marketing year, the storage aid provided for in Article 9(4) of Regulation (EC) No 2201/96 shall be:(a) EUR 0,1446 per day and per tonne net weight until 28 February 2002 and EUR 0,1185 per day and per tonne net weight from 1 March 2002 for dried grapes;(b) EUR 0,1328 per day and per tonne net weight for dried figs.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 April 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 29.(2) OJ L 311, 12.12.2000, p. 9.(3) OJ L 78, 20.3.1997, p. 14.(4) OJ L 190, 23.7.1999, p. 11.(5) OJ L 192, 24.7.1999, p. 33.